Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents cited in the information disclosure statements of 22 January 2020 and 1 April 2021 have been considered with respect to the provided English translations.
Drawings
The drawings are objected to because in figure 1, all the numbers for S400 should appear on the same line. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
  The specification teaches, for example on page 4, lines 7-9; page 6, lines 6 and 7 and page 12, lines 25-30, that the polymer microspheres have a size of 20-1000 nm. The spheres having a size in the taught size range of 20 nm to less than 1000 nm, or 1 micron, are not considered by the art as being microspheres. They would be considered nanospheres. Microspheres, by definition in the art, are micron sized spheres, which are spheres having a size of 1 micron, or 1000 nm, up to less than 1 mm. Thus it is unclear if the disclosed polymer microspheres are actual polymer nanospheres or if the disclosed size range should be in terms of microns, not nanometers.
Applicants should refer to parts a-c in figure 3, 4, 6 and 7 in the “Description of Drawings” section of the specification. Furthermore the description of figure 5 in the “Description of Drawings” section of the specification is incorrect. Figure 5 are photographs of the raw materials used to produce carboxyl polystyrene fluorescent microspheres and the produced carboxyl polystyrene fluorescent microspheres. The figure does not show a schematic graph. 
Page 10, lines 8-9 state that the method for preparing the microspheres is described in figures 1-4, but figure 4 does not describe the method for preparing the microspheres. This figure is directed to the results from the use of the microspheres in the detection of procalcitonin. 
Finally, the description of figure 4 on page 16, lines 8-12 do not reflect what is shown by the graphs of figures 4(a)-4(c) in that the specification does not discuss how the relative distance of the graphs and “C line” and “T line” in figure 4(c) relate to the detection of  procalcitonin. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 7 and 17 teach the polymer microsphere have a size of 20-1000 nm. Microspheres, by definition in the art, are micron sized spheres, which are spheres having a size of 1 micron, or 1000 nm, up to less than 1 mm. The spheres of these claims would be nanospheres, when the size is 20 nm to less than 1000 nm and would only be a microsphere when the size is 1000 nm, or 1 micron. Thus claims 7 and 17 are indefinite since the majority of the claimed spheres would not be microspheres. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of copending Application No. 16/632,890 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the near-infrared II polymer fluorescent microspheres which emit a wavelength in the range of 1000-1700 nm under excitation light of less than 1000 nm present in the claimed test scripts of claims 1 and 3-12 are produced by a process that is identical to the process of claims 1 and 3-12 of this application. Since the fluorochrome of the claims of copending Application No. 16/632,890 is the same as those of claim 3 of this application, they emit a wavelength in the range of 1000-1700 nm under excitation light of less than 1000 nm. Thus the claims in copending Application No. 16/632,890 suggest the process of claims 1-12 of this application and the microsphere of claim 13 of this application. 
Since applicants admit in the specification that the claimed process produces microsphere having the structure of claim 14, the near-infrared II polymer fluorescent microspheres present in the claimed test scripts of claims 1 and 3-12 are produced by a process that is identical to the process of claims 1 and 3-12 of this application would inherently have the structure of claim 14 and the composition and size range of claims 15-17 of this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/6/22